DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s supplemental amendment/response filed 01/07/2022 has been entered and made of record. Claims 1, 8-9, and 18-19 were amended. Claims 1-6, 8-10, and 12-19 are pending in the application.
Claim Objections
Claim 19 are objected to because of the following informalities: Claim 19 recites “display, on a display unit, a first figure indicating the first range and a second figure indicating a tomographic position of the two-dimensional image included in the first three-dimensional image are displayed such that a relative position therebetween is indicated” instead of “display, on a display unit, a first figure indicating the first range and a second figure indicating a tomographic position of the two-dimensional image included in the first three-dimensional image such that a relative position therebetween is indicated.” Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2009/0232378) in view of Loui et al. (US 2006/0268117) and Li et al. (US 2009/0046898).
Regarding claim 18, Nakamura teaches/suggests: An information processing apparatus comprising: 
at least one memory storing instructions (Nakamura [0061]: “The image processing workstation 2 has a software program installed therein for carrying out image processing.”); and 
at least one processor (Nakamura [0061]: “The image processing workstation 2 is a computer comprising a processor.”) that when executing the instructions, causes the information processing apparatus to: 
based on information regarding tomographic positions of first two-dimensional images included in a first three-dimensional image and second two-dimensional images included in a second three-dimensional image, acquire information regarding a first range, which is a range of tomographic positions where the first two-dimensional images are present, and a second range, which is a range of tomographic positions where the second two-dimensional images are present (Nakamura [0075]: “More specifically, the control unit 21 calls the body region recognition unit 23, and hands over information that identifies the data set of one of the three-dimensional images obtained by the image data acquisition unit 22. The body region recognition unit 23 carries out image analysis processing to recognize the body region of the subject represented by each of the slice images in the three-dimensional image inputted thereto … The control unit 21 causes the body region recognition unit 23 to carry out the same processing on the image data set of the other three-dimensional image obtained by the image data acquisition unit 22;” [0077]: “In this example, attention is paid to a position of the boundary between the chest region and the abdomen region, and slice images numbered 10 and 11 in the three-dimensional image V.sub.1 are related to slice images numbered 12 and 13 in the three-dimensional image V.sub.2. In addition, attention is paid to a position of the boundary between the abdomen region and the pelvis region, and slice images numbered 18 and 19 in the three-dimensional image V.sub.1 are related to slice images numbered 21 and 22 in the three-dimensional image V.sub.2.”); 
Nakamura further teaches/suggests a display unit (Nakamura [0061]: “The image processing workstation 2 is a computer comprising a processor, one or more high-definition displays (hereinafter collectively referred to as the display).”). Nakamura does not teach/suggest:
display, on a display unit, a first figure indicating the first range, a second figure indicating a tomographic position of the two-dimensional image included in the first three-dimensional image.
Loui, however, teaches/suggests:
display, on a display unit, a first figure indicating the first range, a second figure indicating a position of the image (Loui [0021]: “The basic features of the interface display 30 include an array of index images 32 representing each motion sequence. Using a mouse 35, an operator can double click on one of the index images 32 to display the associated audiovisual segment, which may be, for example, an MPEG-2 compliant audio/video file, in window 34;” Fig. 2: the illustrated X or Y indicating a position of the respective image).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the first 3D image of Nakamura to be represented by an array of index images as taught/suggested by Loui in order for display.

Nakamura as modified by Loui does not teach/suggest:
determine whether there is a range common to the first range and the second range; and 
display a third figure indicating the common range in the first range based on a result of determination such that a relative position between the first figures the second figure and the third figure is indicated.
Li, in view of Loui, teaches/suggests:
determine whether there is a range common to the first range and the second range (Li [0037]: “Referring to FIGS. 1 and 5, when multiple criteria 42 are displayed in Venn diagram 56, two or more circles 58A-C can overlap. In this case, computer system 20 can determine an intersection between the sets of entries for each category in the corresponding criterion 42. When the intersection is not empty, computer system 20 can place the visual representation for the category within the overlapping portion of the circles 58A-C.” [The intersection meets the claimed common range.]); and 
display a third figure indicating the common range in the first range based on a result of determination such that a relative position between the first figures the second figure and the third figure is indicated (Loui [0021]: “The basic features of the interface display 30 include an array of index images 32 representing each motion sequence;” Li [0037]: “Referring to FIGS. 1 and 5, when multiple criteria 42 are displayed in Venn diagram 56, two or more circles 58A-C can overlap. In this case, computer system 20 can determine an intersection between the sets of entries for each category in the corresponding criterion 42. When the intersection is not empty, computer system 20 can place the visual representation for the category within the overlapping portion of the circles 58A-C.”).
Li further discloses in [0020]: “Utilizing the Venn diagram, user(s) will be enabled to make more richly informed comparisons, judgments, trade-offs, and/or the like.” Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the array of index images of Nakamura as modified by Loui to also represent the second 3D image as taught/suggested by Li in order for more richly informed comparisons.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2009/0232378) in view of Loui et al. (US 2006/0268117), Li et al. (US 2009/0046898), and Law (US 2008/0183687).
Regarding claim 19, Nakamura teaches/suggests: An information processing apparatus comprising:
at least one memory storing instructions (Nakamura [0061]: “The image processing workstation 2 has a software program installed therein for carrying out image processing.”); and 
at least one processor (Nakamura [0061]: “The image processing workstation 2 is a computer comprising a processor.”) that when executing the instructions, causes the information processing apparatus to: 
based on information regarding tomographic positions of first two-dimensional images included in a first three-dimensional image and second two-dimensional images included in a second three-dimensional image, acquire information regarding a first range, which is a range of tomographic positions where the first two-dimensional images are present, and a second range, which is a range of tomographic positions where the second two-dimensional images are present (Nakamura [0075]: “More specifically, the control unit 21 calls the body region recognition unit 23, and hands over information that identifies the data set of one of the three-dimensional images obtained by the image data acquisition unit 22. The body region recognition unit 23 carries out image analysis processing to recognize the body region of the subject represented by each of the slice images in the three-dimensional image inputted thereto … The control unit 21 causes the body region recognition unit 23 to carry out the same processing on the image data set of the other three-dimensional image obtained by the image data acquisition unit 22;” [0077]: “In this example, attention is paid to a position of the boundary between the chest region and the abdomen region, and slice images numbered 10 and 11 in the three-dimensional image V.sub.1 are related to slice images numbered 12 and 13 in the three-dimensional image V.sub.2. In addition, attention is paid to a position of the boundary between the abdomen region and the pelvis region, and slice images numbered 18 and 19 in the three-dimensional image V.sub.1 are related to slice images numbered 21 and 22 in the three-dimensional image V.sub.2.”); 
Nakamura further teaches/suggests a display unit (Nakamura [0061]: “The image processing workstation 2 is a computer comprising a processor, one or more high-definition displays (hereinafter collectively referred to as the display).”). Nakamura does not teach/suggest:
display, on a display unit, a first figure indicating the first range and a second figure indicating a tomographic position of the two-dimensional image included in the first three-dimensional image such that a relative position therebetween is indicated.
Loui, however, teaches/suggests:
display, on a display unit, a first figure indicating the first range and a second figure indicating a position of the image such that a relative position therebetween is indicated (Loui [0021]: “The basic features of the interface display 30 include an array of index images 32 representing each motion sequence. Using a mouse 35, an operator can double click on one of the index images 32 to display the associated audiovisual segment, which may be, for example, an MPEG-2 compliant audio/video file, in window 34;” Fig. 2: the illustrated X or Y indicating a position of the respective image).
The same rationale to combine as set forth in the rejection of claim 18 above is incorporated herein.

Nakamura as modified by Loui does not teach/suggest:
determine whether there is a range common to the first range and the second range; and 
based on a result of determination, display, on a display unit, a first figure indicating the first range and a second figure indicating a tomographic position of the two-dimensional image included in the first three-dimensional image such that a relative position therebetween is indicated, wherein the first figure is displayed on the display unit such that the common range in the first range and a range other than the common range are displayed.
Li, in view of Loui, teaches/suggests:
determine whether there is a range common to the first range and the second range (Li [0037]: “Referring to FIGS. 1 and 5, when multiple criteria 42 are displayed in Venn diagram 56, two or more circles 58A-C can overlap. In this case, computer system 20 can determine an intersection between the sets of entries for each category in the corresponding criterion 42. When the intersection is not empty, computer system 20 can place the visual representation for the category within the overlapping portion of the circles 58A-C.” [The intersection meets the claimed common range.]); and 
based on a result of determination, display, on a display unit, a first figure indicating the first range and a second figure indicating a tomographic position of the two-dimensional image included in the first three-dimensional image such that a relative position therebetween is indicated, wherein the first figure is displayed on the display unit such that the common range in the first range and a range other than the common range are displayed (Loui [0021]: “The basic features of the interface display 30 include an array of index images 32 representing each motion sequence;” Li [0037]: “Referring to FIGS. 1 and 5, when multiple criteria 42 are displayed in Venn diagram 56, two or more circles 58A-C can overlap. In this case, computer system 20 can determine an intersection between the sets of entries for each category in the corresponding criterion 42. When the intersection is not empty, computer system 20 can place the visual representation for the category within the overlapping portion of the circles 58A-C.”).
The same rationale to combine as set forth in the rejection of claim 18 above is incorporated herein.

Nakamura as modified by Loui and Li does not teach/suggest displayed in different states. Law, however, teaches/suggests displayed in different states (Law [0073]: “In the example of FIG. 3B, since the relationship is a natural join, result representation 334 may represent the rows or records of the data objects represented by first data representation 330 and second data representation 332, where a given row or record of the first data object shares an identifier with a corresponding row or record in the second data object. Portions of the data objects that make up data representation 329 may be uniformly shaded, colored, and/or cross hatch in order to indicate that those portions represent the data that is covered by the relationship.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the array of index images of Nakamura as modified by Loui and Li such that the intersection of the first and second 3D images is uniformly shaded, colored, and/or cross hatch as taught/suggested by Law in order to represent the data that is covered by the relationship.
Allowable Subject Matter
Claims 1-6, 8-10, and 12-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The limitation “displaying, on a display unit, a first figure indicating the first range such that an area, in the first range, included in the second range is distinguishable, and displaying, on the display unit, a second figure indicating a tomographic position of the two-dimensional image included in the first three-dimensional image and displayed on the display unit, based on the determination, wherein the first figure, the area in the first range and the second figure are displayed such that a relative position therebetween is indicated, and wherein the operation of switching the first and second tomographic positions is performed in conjunction with an operation of moving the second figure relative to the first figure,” taken as a whole, renders the claims patentably distinct over the prior art.
Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are moot. Specifically, Applicant’s arguments regarding “a second figure indicating a tomographic position of the two-dimensional image included in the first three-dimensional image” are moot in view of the new ground(s) or rejection set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2004/0242988 – matrix of image display
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611